ICJ_078_MaritimeDelimitation-GreenlandJanMayen_DNK_NOR_1990-06-21_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
MARITIME DELIMITATION IN THE AREA
BETWEEN GREENLAND AND JAN MAYEN

(DENMARK vy. NORWAY)

ORDER OF 21 JUNE 1990

1990

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION MARITIME
DANS LA REGION SITUEE
ENTRE LE GROENLAND ET JAN MAYEN

(DANEMARK c. NORVEGE)

ORDONNANCE DU 21 JUIN 1990
Official citation :

Maritime Delimitation in the Area between Greenland
and Jan Mayen, Order of 21 June 1990,
I.C.J. Reports 1990, p. 89

Mode officiel de citation :

Délimitation maritime dans la région située entre le Groenland
et Jan Mayen, ordonnance du 21 juin 1990,
C.I.J. Recueil 1990, p. 89

 

Sales number 57 9
N° de vente :

 

 

 
1990
21 June
General List
No. 78

89

INTERNATIONAL COURT OF JUSTICE
YEAR 1990

21 June 1990

CASE CONCERNING
MARITIME DELIMITATION IN THE AREA
BETWEEN GREENLAND AND JAN MAYEN

(DENMARK v. NORWAY)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44 and 45 of the Rules of Court,

Having regard to the Application filed by the Kingdom of Denmark in
the Registry of the Court on 16 August 1988, instituting proceedings
against the Kingdom of Norway in respect of a dispute concerning mari-
time delimitation in the area between Greenland and the Norwegian
island of Jan Mayen,

Having regard to the Order made by the Court on 14 October 1988
fixing 1 August 1989 as time-limit for the Memorial of the Kingdom of
Denmark and 15 May 1990 as time-limit for the Counter-Memorial of the
Kingdom of Norway; and

Whereas the Memorial and Counter-Memorial were duly filed within
the time-limits so fixed;

Whereas at a meeting between the President of the Court and the
Agents of the Parties held on 20 June 1990, the Agents stated that their
respective Governments were agreed that there should be a Reply by
Denmark and a Rejoinder by Norway in this case, and informed the Presi-
dent of their views as to the time-limits therefor;
90 MARITIME DELIMITATION (ORDER 21 VI 90)

Authorizes the filing of a Reply and a Rejoinder in the present case;
Fixes the following time-limits for the filing of those pleadings:

1 February 1991 for the Reply of the Kingdom of Denmark;
1 October 1991 for the Rejoinder of the Kingdom of Norway;
And reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-first day of June, one thousand
nine hundred and ninety, in three copies, one of which will be placed in
the archives of the Court and the others transmitted to the Government of
the Kingdom of Denmark and the Government of the Kingdom of Nor-
way, respectively.

(Signed) José Maria Rupa,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
